DETAILED ACTION
Response to Arguments
Applicant’s amendments/arguments, filed on 10/21/2021, have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Ferrari et al (US 2010/0119223).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1). Claims 1 and 19, and thus depending claims 2-9, 11 and 20, recite the limitations “setting the booster amplifier, based on the determined gain for the booster insufficient for the optical signals to be received by the second transceivers of the second node without bit error”. According to the claims, the power is provided “insufficient” to be received by the second transceiver “without bit error”. However, the Specification discloses “This power loss determination may be used, if needed, to decrease the booster amplifier 46, i.e. lower the downstream channel power to not saturate the downstream transceivers 80, or to increase the power provided by the booster amplifier 46 in order to provide sufficient power for the optical signals to reach the downstream transceivers 80 without bit errors” ([0099]), and “the gain for the booster amplifier 46 can then be determined and set to obtain the desired power needed to not saturate the downstream transceivers 80 of the tailend node 70, and to provide enough power for the optical signals to reach the downstream transceivers 80 of the tailend node 70 without bit error”; that is, a sufficient power must be provided to the second transceiver (downstream transceiver) so to be “without bit errors”, and also the power must be set to be a level “to not saturate the downstream transceivers”. But, the Specification does not disclose “setting the booster amplifier, … and providing a level of power insufficient for the optical signals to be received by the second transceivers of the second node without bit error”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, and thus depending claim 20, recites the limitations "the booster amplifier", “the preamplifier” and “the variable optical attenuator”, in line 7, line 8-9 and line 10, respectively.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman (US 2018/0212706) in view of Chung et al (US 2006/0104638) and Ferrari et al (US 2010/0119223) and Campos et al (US 2019/0149245; provisional application No. 62/585,640, filed on 11/14/2017) and Denkin et al (US 2005/0041977) and Caplan et al (US 2011/0274429) and Liu et al (US 7,236,700).
1). With regard to claim 1, Ghuman discloses an optical transmission system (Figures 1-3, 6, 12-14 and 17 etc.), comprising: 

the booster amplifier (e.g., 1215) being operable to receive first signals from the first filter (1210) and supply first amplified signals to the second filter (1220), the preamplifier (1214) being operable to receive second signals from the second filter (1220) and supply second amplified signals to the first filter (1210, Figure 12), the variable optical attenuator (1230/1232) being coupled to the second filter (via the switch 1220) and the switch (1220), such that the second filter is operable to supply the first signals to the variable optical attenuator (via the switch 1220); 
a second node (right side of Figure 2, or outside plant, 650 in Figure 6 etc.) comprising one or more multiplexer-demultiplexer filter configured (e.g., AWG 675 in Figure 6; also refer to Figure 3 DWDM 315) to transmit and receive optical signals with second transceivers (the transmitter/receiver pair for DS and UP signals, and [0117], RPD/DS, RPD/UP); and 
a first bidirectional optical fiber (e.g., 617 in Figure 6; or 1235 in Figure 12) between the first node and the second node configured to carry data traffic in optical signals in a first number of optical channels (e.g., 20 channels) from the first node to the 
wherein power gain of the preamplifier of the first node is determined and set based on one or more of a power loss measurement parameters (Figure 4, “access link loss budget of a Dense Wave Division Multiplexing (DWDM) passive circuit”, Figure 7, “different passive optical network (PON) transceiver parameters associated with downstream transmitting circuits and upstream transmitting circuits”) for the first node and on the second number of optical channels ([0042], “[t]he optical pre-amplifier may also be an EDFA. The optical pre-amplifier may amplify upstream signals based on the length of the fiber between the outside plant and the OCML headend to account for any loses in the strength of the upstream signals propagating along the fiber. The gain of the optical pre-amplifier may be based at least in part on a required signal strength of the upstream signals at an input to the DWDM passive circuit, in order for the DWDM to demultiplex the upstream signals. The optical pre-amplifier may have the effect of amplifying a multi-wavelength optical data signal, so that the one or more optical data signals in the multi-wavelength optical data signal, each of which have different respective wavelengths, have a certain received power level at a DWDM passive circuit upstream input port”. That is, it is obvious that the number of optical channels are considered), in order to obtain a target client power of the optical signals transmitted to the first transceivers ([0042], “required signal strength” or “certain received power level”. The gain of the preamplifier is for the WDM signals so that the “required signal strength” or “certain received power level” for each individual channel can be obtained).
wherein the first node is operable to: 

measure incoming power to the first node ([0041], “the EDFA may comprise fiber couplers and photodetectors to monitor optical power levels.”); 
determine, based on the received loss measurement parameters, a power gain for the booster amplifier in the first node (Figures 4 and 7, and [0041]-[0042], “The booster optical amplifier may be an Erbium Doped Fiber Amplifier (EDFA)”, “The EDFA 
setting the booster amplifier, based on the determined gain for the booster amplifier, providing a level of power insufficient (Figure 7, “Minimum Receive Power”) for the optical signals to be received by the second transceivers of the second node without bit error ([0043], BER; [0130]-[0136], “a minimum receive power level may be necessary for each of PON transceivers … to correctly detect a bit value of "1"”. Also refer to 112 rejection above.).
In Figures 6 and 12-14 etc., Ghuman does not expressly show the transceivers; and does not expressly disclose: the variable optical attenuator is operable to supply attenuated first signals to the switch; and Ghuman also does not expressly state that the power gain of the preamplifier or booster amplifier of the first node is determined/set based on the power loss measurement parameters for the first node or the components, and the one or more of the power loss measurement parameters being a mean power loss of per channel of at least one of the second number of optical channels; and 
Regarding the transceiver, however, as shown in Figures 12-14, especially the “arrow” pairs that shows the upstream and downstream signal flows to/from the DS/Up (1203/1204, or 1303/1304, or 1403/1404), it is obvious that transmitter/receiver pairs are implemented. Also, another prior art, Chung et al, discloses an optical WDM communication system/method (Figure 1b, and Figures 2a, 2c and 3d etc.), plurality of transceivers (Tx/Rx) are implemented in the headend (CO), each transceiver (Tx/Rx) is corresponding to another transceiver (Tx/Rx) at the remote node (outside plant ONU); and a monitor (e.g., “M” or “M1” etc.) is used to measure incoming power to the first node (CO). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transceiver pairs as taught by Chung et al to the system/method of Ghuman so that the system can be more compact, and maintenance can be made easier.
Regarding the variable optical attenuator is operable to supply attenuated first signals to the switch, Ghuman uses two variable optical attenuators (VOA 1230/1231) installed on two transmission fibers (primary fiber 1235 and secondary fiber 1236), each fiber has one attenuator; and as shown in Figure 12, when switch 1226 is connected to connector 1228, the attenuator 1231 performs its attenuation function, and when switch 1226 is connected to connector 1227, the attenuator 1232 performs its attenuation 
Regarding the power gains of the amplifiers and the output power of the booster amplifier, first, as disclosed by Ghuman, “the actual number of optical data signals may depend on operational needs. That is, headend 1601 can transport more or less than twenty 10GbE downstream optical signals, or more or less than twenty 10GbE upstream optical data signals, based on the needs of customers' networks”; since the preamplifier (e.g., 1214) or booster amplifier (1215, [0162] etc.) is used to amplify the WDM signal (all channels are in the WDM signal) and the power is distributed among all channels in the WDM signal, it is obvious to one skilled in the art that the gain of the preamplifier or booster amplifier must consider the number of channels so that the “required signal strength” or “certain received power level” for each individual channel can be obtained. E.g., the gain required for a 20 channels scheme must be higher than the gain for a 10 channels scheme since the gain/power must be distributed to more multi-wavelength optical data signal, so that the one or more optical data signals in the multi-wavelength optical data signal, each of which have different respective wavelengths, have a certain received power level at a DWDM passive circuit upstream input port” ([0042]), and “Multi-wavelength downstream optical data signal 10GbE DS 1213 may be amplified by BOA 1215, and BOA 1215 may output multi-wavelength downstream optical data signal 10GbE DS 1216 to port 1217 of WDM 1220. WDM 1220 outputs an egress optical data signal from port 1219, which may be a multi-wavelength optical data signal comprising 10GbE, EPON, and/or GPON optical data signals. The EPON and/or GPON optical data signals may be received on a GPON/EPON connector (e.g., GPON/EPON 1218) from PON port 1202” ([0162] and [0163] etc.). Therefore, the power gain of the preamplifier/booster amplifier needs to be determined and set based on the second/first number of optical channels. Second, Ghuman teaches “[t]he gain of the optical pre-amplifier may be based at least in part on a required signal strength of the upstream signals at an input to the DWDM passive circuit, in order for the DWDM to demultiplex the upstream signals”. As shown in Figure 12 etc., before reaching the input to the DWDM (1205), the optical signal must pass through the switch (1226), WDM 1220 and WDM 1210, also to reach the DS/UP 1203/1204, the optical signals must pass the DWDM 1205, then the loss of the switch and WDMs (1220/1210) need to be accounted so that the “required signal strength” can be satisfied; similarly, for the downstream signals, the loss parameters of the components needs to be considered so that “required signal strength” or minimum receive power can be obtained; therefore, it is 
Another prior art, Campos et al, discloses an optical communication system/method, in which preamplifier is used to compensate the loss of components; Campos et al discloses “[i]n order to make the link loss budget work for the low power P2P coherent optic transmitter for 40 km dual fiber multi-channel, optical amplifiers 2828 are added to the links in example architecture 2800. Table 8 calculates an example downstream link budget for a 40 km multi-channel link using two fibers. Table 9 calculates an example upstream link budget for a 40 km multi-channel link using two fibers. In this case, the downstream uses an optical amplifier 2828 as a booster at hub 2802, while the upstream uses an optical amplifier 2828 as a preamplifier in hub 2802. The power coming into preamplifier 2828 could be low, so the OSNR coming out of preamplifier 2828 is important for how sensitive the receiver must be to close the link. As Tables 8 and 9 show, with a small amount of amplification for the 200 Gbps modulation formats, the low power P2P Coherent Optic Transmitter can now close the link” ([0164]). As shown in Table 9 in the provisional application No. 62/585,640, the WDM loss etc. has been considered, Campos et al teaches (Section 8 LINK BUDGET EXAMPLES):
Loss can occur within the fiber as well as traversing each component in the path. There are a number of variables that affect the loss budget:
• Fiber itself will have Attenuation Loss (including splices, temperature, etc.)
• WDM Loss 
• Bidirectional Band Splitter Loss (including connectors) 
• Optical Failover Switch/Optical Splitter Loss 
• An added Safety Margin for other unaccounted for things that could occur between the transmitter and receiver
The link loss is calculated by the equation shown in Figure 24.

That is, the power loss measurement parameters for the first headend node are considered. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaches of Campos et al to the system/method of Ghuman and Chung et al and Ferrari et al so that the loss of optical components, fiber and number of channels etc. are considered in determining the gain of the preamplifier and booster amplifier, and the desired power level can be obtained at the transceiver based on the loss budget.
Regarding the mean power loss of per channel, first, the combination of Ghuman and Chung et al and Ferrari et al and Campos et al discloses that the system/method is for WDM system, and the power gain of the preamplifier is based on the power loss measurement parameters and the desired output power etc.; as commonly known, Gain = Desired output – Input Power + Loss, for WDM signals with N channels, the gain of the preamplifier will be distributed among the N channels, and the Input Power and Loss are the total power and total loss of the N channels; since the preamplifier amplifies all N channels and does not distinguish the individual loss, the Gain can be expressed as Gain = Desired output – Input Power + Loss (total loss of the WDM signal), or Gain = Desired output – Input Power + N*(Mean Power Loss of per channel). The total loss of 
Regarding avoiding one or more of saturating the second transceivers, however, it is a common practice to control the gain of an amplifier so to not saturate the optical receiver. E.g., Caplan et al discloses an optical communication system/method, in which “the receiver includes a preamplifier with adjustable gain to enable preamplification without saturation” ([0018] and claim 28). As disclosed in Figures 5, 6 and 12 etc., Ghuman discloses that in the downstream direction, the amplifier can be put either in receiver (e.g., 544 in Figure 5) or in transmitter (e.g., 641 in Figure 6, or 1215 in Figure 12); therefore, for the booster amplifier (e.g., 641 in Figure 6, or 1215 om Figure 12), it is obvious to one skilled in the art that the gain of the booster amplifier also needed to be adjusted to not saturate the receiver.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Caplan et al and Liu et al to the system/method of Ghuman and Chung et al and Ferrari et al and Campos et al and Denkins et al so that the maximum channel power per channel can be determined, and the receiver will not be saturated by the amplifier gain.
2). With regard to claim 2, Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. And the combination of Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al further discloses wherein the power gain of the preamplifier of the first node is determined and set based on the second number of optical channels carried on the first bidirectional optical fiber from the second node, and one or more of the power loss 
Ghuman et al does not expressly state wherein the power gain of the preamplifier of the first node is determined and set further based on an input power to the first node from the one or more second transceivers.
However, as discussed in claim 1 above, the power to the DWDM or the transceiver (UP) must be at “required signal strength” or “certain received power level”. As the input power to the first node from the one or more second transceivers changes, the gain of the preamplifier must be changed so that desired signal strength/power level can be obtained. Also, as shown in Tables 1-19 of Campos, or Tables 7-25 of provisional application 62/585,640, the Tx Output Power is considered in the link budget calculation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the power gain of the preamplifier based on an input power to the first node from the one or more second transceivers so that the desired signal strength/power level at the receiver in the headend can be obtained.
3). With regard to claim 3, Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. But, Ghuman et al does not expressly state wherein the power gain for the preamplifier in the first node is determined and set based on subtracting the power of the optical signals coming from the one or more second transceivers from the target client power, adding ten times the logarithmic function base ten of the second number of optical channels carried on the first bidirectional optical 
However, the claimed determination of the gain is just a simple mathematical calculation (or relationship between input and output). It is commonly known that in the engineering designing, the desired output power from an amplifier in a node is equal to the input power (to the node) plus the gain and minus the loss (in the node), or (single channel):
Desired output = Input power + Gain - Loss 
That is, Gain = Desired output – Input Power + Loss.
For a WDM signal, e.g., N channels, the gain of the preamplifier will be distributed among the N channels; that is, 
Desired output = Input power + Gain/N - Loss 
That is, Gain/N = Desired output – Input Power + Loss
When use “decibel” or decibel power measurement dB (Decibels (dB) = 10 log10(P2/P1)), the above equation becomes:
10*log10Gain – 10*log10N = 10*log10(Desire Output) - 10*log10(Input Power) + 10*log10Loss.
Or:
10*log10Gain = 10*log10(Desire Output) - 10*log10(Input Power) + 10*log10N + 10*log10Loss. 
Or:
Gain (dB) = Desired output (dB) – Input Power (dB) + 10*log10N + Loss (dB)

4). With regard to claim 4, Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claims 1 and 3 above. And the combination of Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al further discloses wherein the power loss measurement parameters for the first node comprise a power loss that occurs in the components of the first node from a first line port into the first node from the first bidirectional optical fiber up to an input into the preamplifier plus the loss that occurs in the components of the first node from a point of output from the preamplifier through the first node (as discussed in claims 1 and 3 rejections, the power loss includes the fiber loss, switch loss and WDM loss etc.) and out of a filter of the first node to the one or more first transceivers (Ghuman discloses that a specific OSNR is needed at the transceiver, [0044], [0061] etc., “OSNR level requirement in a photodetector or fiber-optic sensor in the transceiver”; then it is obvious to one skilled in the art that the loss of the DWDM filter must be considered so that a desired signal power and OSNR can be obtained. Liu et al discloses a WDM system with an EDFA amplifier (135) as a pre-amplifier “has a power optical gain sufficient to at least compensate for optical losses associated with the optical fiber 120, the demultiplexer 130, and other losses. If the optical gain of EDFA 135 is sufficiently high, EDFA 135 can provide sufficient optical gain to compensate for an optical demultiplexer having comparatively high losses. For example, if the optical fiber has a loss of about 30 
5). With regard to claim 5, Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claims 1 and 3 above. But, Ghuman et al does not expressly state wherein the power gain of the preamplifier of the first node is re-determined and adjusted in response to changes in the optical transmission system.
However, Ghuman discloses “In some embodiments, the EDFA may comprise fiber couplers and photodetectors to monitor optical power levels. In other embodiments, the EDFA may further comprise pump laser diodes with control electronics and gain flattening filters. The EDFA may have the effect of amplifying each of the one or more optical data signals, while they are combined in a multi-wavelength optical data signal, without introducing any effects of gain narrowing. In particular, the EDFA may simultaneously amplify the one or more optical data signals, each of which have a different wavelength, within a gain region of the EDFA. A gain of the booster optical amplifier may be based at least in part on the length of the fiber”. And Denkin et al also teaches that the gain can be adjusted based the changing of the power loss parameters. Therefore, it is obvious to one skilled in the art that the gain of the preamplifier is adjusted/determined in response to changes in the optical transmission system.
6). With regard to claim 6, Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claims 1 and 3 above. And the combination of Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al further discloses the optical transmission system of claim 3, further comprising a second bidirectional optical fiber (secondary fiber 627 in Figure 6, or 1236 in Figure 12) between the first node and the second node configured to carry data traffic in optical signals between the first node and the second node; and wherein the power loss measurement parameters for the first node comprises the loss that occurs in the components of the first node from a second line port into the first node from the second bidirectional optical fiber up to an input into the preamplifier plus the loss that occurs in the components of the first node from a point of output from the preamplifier through the first node (as discussed in claims 1 and 3 rejections, the power loss includes the fiber loss, switch loss and WDM loss etc., the secondady fiber is connected to the switch) and out of a filter of the first node to the one or more first transceivers (Ghuman discloses that a specific OSNR is needed at the transceiver, [0044], [0061] etc., “OSNR level requirement in a photodetector or fiber-optic sensor in the transceiver”, then it is obvious to one skilled in the art that the loss of the DWDM filter must be considered so the demultiplexer 130, and other losses. If the optical gain of EDFA 135 is sufficiently high, EDFA 135 can provide sufficient optical gain to compensate for an optical demultiplexer having comparatively high losses. For example, if the optical fiber has a loss of about 30 dB, an optical gain for EDFA 135 of about 25 dB may be sufficient to compensate for the fiber span loss, the loss associated with the demultiplexer 130, and other losses”, column 2 lines 50-67, column 6 lines 18-59 and column 7 lines 10-16. That is, the combination of Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al teaches/suggests that the power loss measurement parameters for the first node comprises the loss that occurs in the components of the first node from a second line port into the first node from the second bidirectional optical fiber up to an input into the preamplifier plus the loss that occurs in the components of the first node from a point of output from the preamplifier through the first node and out of a filter of the first node to the one or more first transceivers).
7). With regard to claim 8, Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. But, Ghuman et al does not expressly state wherein the power gain of the preamplifier of the first node is re-determined and adjusted in order to obtain a target client power of the optical signals transmitted to the one or more 
However, Ghuman discloses “In some embodiments, the EDFA may comprise fiber couplers and photodetectors to monitor optical power levels. In other embodiments, the EDFA may further comprise pump laser diodes with control electronics and gain flattening filters. The EDFA may have the effect of amplifying each of the one or more optical data signals, while they are combined in a multi-wavelength optical data signal, without introducing any effects of gain narrowing. …. A gain of the booster optical amplifier may be based at least in part on the length of the fiber”. And Campos discloses that the link loss includes losses of different components etc. (refer to claim 1 rejection). And Denkin et al also teaches that the gain can be adjusted based the changing of the power loss parameters. Therefore, it is obvious to one skilled in the art that the gain of the preamplifier is needed to be adjusted/determined when one or more parameters or components of the optical transmission system changes and then desired target client power can be obtained at the transceiver.
8). With regard to claim 9, Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. And the combination of Ghuman and Chung et al and Ferrari et al and Campos et al and Denkin et al and Caplan et al and Liu et al further discloses wherein a target power level to the first transceivers is in a range of approximately -10dBm to approximately -20dBm or in a range of approximately -3dBm to approximately -17dBm (Ghuman: Figures 4 and 7. Campos: Tables 1-19, or Tables 7-25 of provisional application 62/585,640).

However, how to set the maximum target power level to the second transceivers is merely a matter of design choice. As disclosed by Ghuman, “the booster amplifier amplifies downstream signals based on the length of a fiber between the OCML headend and the outside plant”, “[a] gain of the booster optical amplifier may be based at least in part on the length of the fiber”, “the gain of booster optical amplifier 102 may be adjusted based at least in part on the attenuation coefficient and length of fiber that the egress optical data signal will travel” ([0061] etc.). Also, the combination of Ghuman and Chung et al and Campos et al and Caplan et al and Liu et al discloses that the gain of the amplifier is determined and set based on an amount of loss of power through the second node and a maximum allowed power per optical channel without saturating the second transceivers; and the second node (the outside plant) has connector, WDM and AWG etc., all of these components have loss. Therefore, it would be obvious to one skilled in the art to set a maximum target power level to the second transceivers be a few dBm above a saturation level of the first transceivers so that the desired power can be sent to the second transceiver after passing through the WDM and DWDM etc.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al and Liu et al as applied to claim 1 above, and further in view of Wang et al (US 9,762,319).
Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. But, Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al and Liu et al do not expressly state wherein the power loss measurement parameters are stored in the first node.
However, as shown in Figures 4 and 7 of Ghuman, different parameters are measured, and used for configuring/managing the DWDM network. And Campos et al teaches to use the power loss measurement parameters in the headend node to determine link performance or whether the link is supported. Another prior art, Wang et al, teaches that different correction factor and loss parameters etc. can be stored in a look-up-table in a node so to be used for amplifier gain etc. (column 15 lines 10-38 and column 20 lines 32-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the power loss measurement parameters in the headend so that the loss parameters can be conveniently retrieved and used for determining the power needed and amplifier gain etc. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman (US 2018/0212706) in view of Chung et al (US 2006/0104638) and Ferrari et al (US 2010/0119223) and Campos et al (US 2019/0149245; provisional application No. .
Ghuman discloses a method, comprising: 
receiving power loss measurement parameters for components (Figure 4, “access link loss budget of a Dense Wave Division Multiplexing (DWDM) passive circuit”, Figure 7, “different passive optical network (PON) transceiver parameters associated with downstream transmitting circuits and upstream transmitting circuits”. The loss budgets are considered so “to correctly decode one or more bits received from a corresponding PON transceiver at an OCML headend in a downstream optical data signal (i.e., downstream 712, downstream 722, and downstream 732). For instance, a minimum receive power level may be necessary for each of PON transceivers GPON C+ 711, XGPON/10GEPON N2a, or XGPON/10GEPON N1 731 to correctly detect a bit value of "1", at the outside plant, when a bit value of "1" is transmitted by a corresponding PON transceiver at an OCML headend. Minimum receive power 709 may include a minimum receive power necessary for each of PON transceivers GPON C+ 711, XGPON/10GEPON N2a, at an OCML headend, to correctly decode one or more bits received from a corresponding transceiver at a outside plant in an upstream optical data signal. For instance, a minimum receive power level may be necessary for each of PON transceivers GPON C+ 711, XGPON/10GEPON N2a, or XGPON/10GEPON N1 731 to correctly detect a bit value of "1", at the OCML headend, when a bit value of "1" is transmitted by a corresponding PON transceiver at the outside plant”, [0130]-[0136]; that is, the power loss measurement parameters for the components are received and used by the node to obtain a desired signal power. And 
measuring incoming power to the first node ([0041], “the EDFA may comprise fiber couplers and photodetectors to monitor optical power levels.”), the first node including a first filter (e.g., WDM filter 1210) and a second filter (e.g., a WDM filter 1220), and a switch (e.g., 1226), the booster amplifier (e.g., 1215) being operable to receive first signals from the first filter (1210) and supply first amplified signals to the second filter (1220), the preamplifier (1214) being operable to receive second signals from the second filter (1220) and supply second amplified signals to the first filter (1210, Figure 12), the variable optical attenuator (1230/1232) being coupled to the second filter (via the switch 1220) and the switch (1220), such that the second filter is operable to supply the first signals to the variable optical attenuator (via the switch 1220); 
determining, based on the received loss measurement parameters, a power gain for a booster amplifier in the first node (Figures 4 and 7, and [0041]-[0042], “The booster optical amplifier may be an Erbium Doped Fiber Amplifier (EDFA)”, “The EDFA may have the effect of amplifying each of the one or more optical data signals, while they are combined in a multi-wavelength optical data signal, without introducing any effects of 
setting the booster amplifier, based on the determined gain for the booster amplifier, to a power level (Figure 7, “Minimum Receive Power”) to achieve a client line gain providing a level of power insufficient for an optical signal to be received by the one or more transceivers of the second node without bit error ([0043], BER; [0130]-[0136], “a minimum receive power level may be necessary for each of PON transceivers … to correctly detect a bit value of "1"”. Also refer to 112 rejection above.).
In Figures 6 and 12-14 etc., Ghuman does not expressly show the transceivers; and does not expressly disclose: the variable optical attenuator is operable to supply attenuated first signals to the switch; and and Ghuman also does not expressly state that the power gain of the booster amplifier is determined based on the loss measurement parameters for the components; and determining, based on a number of channels on the first bi-directional optical fiber from the second first node to the first second node, a maximum output power per channel of the booster amplifier; setting the booster amplifier, based on the determined gain for the booster amplifier, to a power 
Regarding the transceiver, however, as shown in Figures 12-14, especially the “arrow” pairs that shows the upstream and downstream signal flows to/from the DS/Up (1203/1204, or 1303/1304, or 1403/1404), it is obvious that transmitter/receiver pairs are implemented. Also, another prior art, Chung et al, discloses an optical WDM communication system/method (Figure 1b, and Figures 2a, 2c and 3d etc.), plurality of transceivers (Tx/Rx) are implemented in the headend (CO), each transceiver (Tx/Rx) is corresponding to another transceiver (Tx/Rx) at the remote node (outside plant ONU); and a monitor (e.g., “M” or “M1” etc.) is used to measure incoming power to the first node (CO). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transceiver pairs as taught by Chung et al to the system/method of Ghuman so that the system can be more compact, and maintenance can be made easier.
Regarding the variable optical attenuator is operable to supply attenuated first signals to the switch, Ghuman uses two variable optical attenuators (VOA 1230/1231) installed on two transmission fibers (primary fiber 1235 and secondary fiber 1236), each fiber has one attenuator; and as shown in Figure 12, when switch 1226 is connected to connector 1228, the attenuator 1231 performs its attenuation function, and when switch 1226 is connected to connector 1227, the attenuator 1232 performs its attenuation function; that is, at any one time, just one attenuator participates signal transmission/attenuation. Therefore, it is obvious to one skilled in the art to use just one attenuator that can serve work for both the primary and secondary fibers. E.g., Ferrari et 
Regarding the power gain and output power of the booster amplifier (also refer to 112 rejection above), first, as disclosed by Ghuman, “the actual number of optical data signals may depend on operational needs. That is, headend 1601 can transport more or less than twenty 10GbE downstream optical signals, or more or less than twenty 10GbE upstream optical data signals, based on the needs of customers' networks”; since the booster amplifier (1215, [0162] etc.) is used to amplify the WDM signal (all channels are in the WDM signal) and the power is distributed among all channels in the WDM signal, it is obvious to one skilled in the art that the gain of the preamplifier or booster amplifier must consider the number of channels so that the “required signal strength” or “certain received power level” for each individual channel can be obtained. E.g., the gain required for a 20 channels scheme must be higher than the gain for a 10 channels scheme since the gain/power must be distributed to more channels in the 20 channels system. Also, Ghuman discloses “Multi-wavelength downstream optical data signal 10GbE DS 1213 may be amplified by BOA 1215, and BOA 1215 may output multi-wavelength downstream optical data signal 10GbE DS 1216 to port 1217 of WDM 1220. 
Another prior art, Campos et al, discloses an optical communication system/method, in which an amplifier is used to compensate the loss of components; Campos et al discloses “[i]n order to make the link loss budget work for the low power P2P coherent optic transmitter for 40 km dual fiber multi-channel, optical amplifiers 2828 are added to the links in example architecture 2800. Table 8 calculates an  for a 40 km multi-channel link using two fibers. In this case, the downstream uses an optical amplifier 2828 as a booster at hub 2802, while the upstream uses an optical amplifier 2828 as a preamplifier in hub 2802. The power coming into preamplifier 2828 could be low, so the OSNR coming out of preamplifier 2828 is important for how sensitive the receiver must be to close the link. As Tables 8 and 9 show, with a small amount of amplification for the 200 Gbps modulation formats, the low power P2P Coherent Optic Transmitter can now close the link” ([0164]). As shown in Table 9 in the provisional application No. 62/585,640, the WDM loss etc. has been considered, Campos et al teaches (Section 8 LINK BUDGET EXAMPLES):
Loss can occur within the fiber as well as traversing each component in the path. There are a number of variables that affect the loss budget:
• Fiber itself will have Attenuation Loss (including splices, temperature, etc.)
• WDM Loss 
• Bidirectional Band Splitter Loss (including connectors) 
• Optical Failover Switch/Optical Splitter Loss 
• An added Safety Margin for other unaccounted for things that could occur between the transmitter and receiver
The link loss is calculated by the equation shown in Figure 24.

That is, the power loss measurement parameters for the first headend node are considered.

Regarding avoiding one or more of saturating the second transceivers, however, it is a common practice to control the gain of an amplifier so to not saturate the optical receiver. E.g., Caplan et al discloses an optical communication system/method, in which “the receiver includes a preamplifier with adjustable gain to enable preamplification without saturation” ([0018] and claim 28). As disclosed in Figures 5, 6 and 12 etc., Ghuman discloses that in the downstream direction, the amplifier can be put either in receiver (e.g., 544 in Figure 5) or in transmitter (e.g., 641 in Figure 6, or 1215 in Figure 12); therefore, for the booster amplifier (e.g., 641 in Figure 6, or 1215 om Figure 12), it is obvious to one skilled in the art that the gain of the booster amplifier also needed to be adjusted to not saturate the receiver.
Regarding a maximum allowed power per optical channel, first, as discussed above, the booster amplifier is used for WDM signals, a plurality of channels (or the “first number of channels”) are amplified by the booster amplifier; that is, the combination of Ghuman and Chung et al and Ferrari et al and Campos et al and Caplan et al teaches/suggests that the gain or total output power of the booster amplifier is based on the number of optical channels so that a “desired power” level, which does not saturate the receiver, can be obtained. Second, another prior art, Liu et al, discloses a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Caplan et al and Liu et al to the system/method of Ghuman and Chung et al and Ferrari et al and Campos et al and so that the maximum channel power per channel can be determined, and the receiver will not be saturated by the amplifier gain. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman and Chung et al and Ferrari et al and Campos et al and Caplan et al and Liu et al as applied to claim 19 above, and further in view of Denkin et al (US 2005/0041977).
Ghuman and Chung et al and Ferrari et al and Campos et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 19 above. But, Ghuman et al does not expressly state wherein the gain for the booster amplifier in the first node is determined by adding a mean loss of power per channel in channels from the first bidirectional optical fiber for transmitting the optical signals from the first node to the second node plus a loss of power from an output of the booster amplifier to the output of the first node plus a predetermined power value for a variable optical attenuator in the first node, wherein the mean loss of power per channel is determined by adding the power level from the one or more transceivers of the second node to ten times the logarithmic function base ten of the number of channels from the first node, and subtracting the amount of power from the first bidirectional optical fiber.

Regarding the calculation of the mean loss of power per channel, it is just a simple mathematical calculation. Based on the discussion above, a desired power level (e.g., Pr) must be received by a transceiver, and when the input power for all WDM channels (e.g., N channels) to the second node is Pin, then, Pr = (Pin/N – MeanLoss (per chanel)). When using “decibel” or decibel power measurement dB (Decibels (dB) = 10 log10(P2/P1)), the Pr equation becomes:
10*log10Pr = 10*log10(Pin) - 10*log10(N) + 10*log10MeanLoss.
Or:
10*log10MeanLoss = 10*log10Pr + 10*log10N - 10*log10(Pin). 
Or:
MeanLoss (dB) = Power Level of Transceiver (dB) + 10*log10N – Power from Optical fiber (dB)
That is, the claimed determination of the mean loss of power per channel is merely a simple mathematical manipulation of common relationship: power for a transceiver = total power of WDM signals/(number of channel) – mean loss per channel, in dB.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        November 20, 2021